Case 0:20-cv-60416-AMC Document 95-1 Entered on FLSD Docket 07/09/2021 Page 1 of 12




                             EXHIBIT 1
Case 0:20-cv-60416-AMC Document 95-1 Entered on FLSD Docket 07/09/2021 Page 2 of 12
Case 0:20-cv-60416-AMC Document 95-1 Entered on FLSD Docket 07/09/2021 Page 3 of 12
Case 0:20-cv-60416-AMC Document 95-1 Entered on FLSD Docket 07/09/2021 Page 4 of 12
Case 0:20-cv-60416-AMC Document 95-1 Entered on FLSD Docket 07/09/2021 Page 5 of 12
Case 0:20-cv-60416-AMC Document 95-1 Entered on FLSD Docket 07/09/2021 Page 6 of 12
Case 0:20-cv-60416-AMC Document 95-1 Entered on FLSD Docket 07/09/2021 Page 7 of 12
Case 0:20-cv-60416-AMC Document 95-1 Entered on FLSD Docket 07/09/2021 Page 8 of 12
Case 0:20-cv-60416-AMC Document 95-1 Entered on FLSD Docket 07/09/2021 Page 9 of 12
Case 0:20-cv-60416-AMC Document 95-1 Entered on FLSD Docket 07/09/2021 Page 10 of 12
Case 0:20-cv-60416-AMC Document 95-1 Entered on FLSD Docket 07/09/2021 Page 11 of 12
Case 0:20-cv-60416-AMC Document 95-1 Entered on FLSD Docket 07/09/2021 Page 12 of 12
